DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/13/2022, with respect to the Benz rejection have been fully considered and are persuasive.  The 103 rejection of Johnson in view of Benz has been withdrawn. 
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
The secondary rejection of Johnson in view of Manifold is being upheld. 
Applicant argues that Manifold teaches both a fibrous structure as well as the belt to make the structure in its figures, and that the figures directed to the papermaking belt does not teach discrete knuckles and therefore cannot teach the spacing between discrete knuckles.  Applicant also argues that the average distance of Manifold is in reference to the line elements of the product and not of the belt.
The Examiner does not find this argument persuasive. Manifold is a secondary reference for its showing of conventional spacing of the formed product that Johnson includes as well but is silent to the specific details.  The average artisan would have been using the discrete knuckles as taught by Johnson in the papermaking belt.  The teachings of forming discrete knuckles (already known from Johnson) would have been combinable with the direct teachings of having an average (or variable) distance of the produced line elements (as taught by Manifold).  The fact that Manifold teaches a continuous knuckle but also variable distances of the desired end products would still have motivated the average artisan to arrange the discrete knuckles of Johnson in the desired pattern.  Manifold shows that non-uniform repeating patterns are conventional in the art, and it would have been obvious to employ that idea in the structure of Johnson.
In the instant application, the claims simply require different distances to the papermaking belt.  The arguments are focused on if the teachings of varying distances of the line elements transfers to varying distances of the discrete knuckles.  Under broadest reasonable interpretation and basic design choice, the Examiner is not finding this argument to be persuasive, but would entertain a showing of criticality or a showing of not mere aesthetic choice on the operator.
Additionally, there have been a few parent cases previously allowed.  Many of these were allowed for details on the specific relationship of the discrete knuckles formed.  The current application does not include many of these details (curved lines, distances of variance, x vs y positional details, etc.).  The Examiner is maintaining his stance under broadest reasonable interpretation over the claims as currently written.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Johnson et al, USP 4,514,345 in view of Manifold et al, US Patent Publication 2012/0107568.
Regarding claims 1-9, Johnson remains as applied above but to more specifically address the limitation of the distances between the adjacent knuckles being non- uniform, Manifold is presented.
In the same field of endeavor of making a papermaking belt, Manifold teaches that formed members of a belt (See figures 5-8) with have an average distance [001 1] of a specified amount based on the design and that there is an overall repeating pattern to the product. The teaching that the spacing between individual knuckle members is presented as an average present to an average artisan that the distance can and will vary. This shows that the act of having a repeating pattern of items the same size that is non-uniformly spaced is conventional in the art.  Please see arguments presented above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(I)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http:/Awww.uspto.gov/patents/process/file/efs/guidance/e TD -info-l.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 14/642856, 14/642870, 15/892,479, 15/493336, and 14/642861 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are focused on a different combination of physical properties based on the paper that is formed by the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748